In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-028 CR

____________________


STEPHANIE RENELL MCGOUGH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 94682




MEMORANDUM OPINION
 On January 25, 2007, we notified the parties that our jurisdiction was not apparent
from the notices of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeals.  The
appellant filed a response, but failed to articulate a valid basis for jurisdiction in that
response.
	The notices of appeal seek to appeal the trial court's order continuing appellant's
community supervision and imposing additional conditions.  The trial court's order is not
appealable.  See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977) (Appellate court
lacks jurisdiction on direct appeal from an order modifying the terms and conditions of
probation.).  	Accordingly, we hold the order from which appellant appeals is not appealable. 
The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.

                                                                           __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered March 21, 2007
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.